GOLDTHWAITE, J.
— The statute provides, that all appeals from a justice of the peace shall be tried de novo, according to the justice and equity of the case, without regarding any defect in the summons, or other proceedings before the justice. [Clay’s Dig. 314, § 10,12.] The defence interposed in the Circuit Court is of that class, which the law considers as going to the merits of the case; and although neither party, when the amount is so small as this, is bound to any formal mode of allegation or pleading, yet when both adopt it without-exception, there is no reason why the Court should not proceed upon the pleadings, as in other cases.
The demurrer ought not to have been sustained, as the de-fence urged, was as valid, as it would have been if interposed in the first instance in the Justice’s Court.
Let the judgment be reversed, and the cause remanded.